Citation Nr: 1235090	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  04-38 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for angle recession glaucoma, cataracts, and scarring with decreased vision, right eye.

5.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1969. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Petersburg, Florida.  In September 2005 the Veteran provided testimony at a hearing before the undersigned in Washington, D.C.  A transcript of the hearing is of record.  In August 2006 and again in September 2008 the Board remanded the case for additional development.  

The Board notes that although several pieces of private medical evidence have been associated with the claims file since the most recent supplemental statement of the case (SSOC), dated in March 2012, and although a waiver of RO review has not been received in conjunction with this evidence, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2011), and a remand for RO consideration is not required.

The issue of entitlement to service connection for a skin disorder is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's chronic sinusitis had its onset during service or is related to service or to any incident therein. 

2.  The preponderance of the evidence is against a finding that the Veteran's allergic rhinitis had its onset during service or is related to service or to any incident therein. 

3.  The Veteran's hypertension did not become manifest in service or within the first postservice year and is not shown to be related to service.

4.  The preponderance of the evidence is against a finding that the Veteran has a current right eye disability as a result of an inservice injury.


CONCLUSIONS OF LAW

1.  Service connection for sinusitis is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  Service connection for allergic rhinitis is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

3.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

4.  Service connection for angle recession glaucoma, cataracts, and scarring with decreased vision, right eye is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant appropriate notice by letters dated in May 2002, July 2002, October 2002, and September 2006, and the claims were readjudicated in a March 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained a VA examination, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims decided herein at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; of in- service occurrence or aggravation of a disease or injury; and of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, service connection may be established on a presumptive basis for certain disabilities resulting from exposure to an herbicide agent such as Agent Orange. A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 C.F.R. §§ 3.307(a)(6)(iii) ; see also VAOPGCPREC 7-93. The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e). 

Sinusitis

The Veteran contends that he has chronic sinusitis that began during his period of active duty.  The service treatment records do not contain any complaints or findings related to sinusitis.  On his report of medical history completed by the Veteran in September 1969, just prior to separation from active duty, the Veteran denied chronic or frequent colds, sinusitis, hay fever, and ear, nose or throat trouble.  The service separation examination completed that month did not note any abnormalities of the sinuses, nose, mouth, or throat.

On an Army Reserves report of medical history completed in September 1978, the Veteran again denied sinusitis, hay fever, and chronic or frequent colds.  Examination at that time showed normal sinuses, mouth, and throat.

A July 1981 VA treatment record noted that the Veteran reported problems with his sinuses, with an onset of four years earlier.  Chronic sinusitis was diagnosed.  A July 1981 sinus X-ray consultation request noted a seven to eight year history of chronic sinus problems.  In August 1981 the Veteran reported having nasal obstruction for the past five years.  He underwent inferior turbinate surgery in September 1981.

Chronic sinusitis was noted in May 1994.  A March 2002 VA treatment record also noted chronic sinusitis.  

The Veteran submitted lay statements in November 2002 from individuals who had worked with him for many years and who recalled his suffering from sinusitis since the early 1970s.

On VA examination in August 2009, the Veteran reported his onset of sinusitis as 1968.  He reported a history of turbinoplasty procedures in the 1970s and 1980s.  The examiner diagnosed chronic sinusitis.  The examiner concluded that the Veteran's sinusitis was less likely as not caused by or a result of his military service, pointing out that the Veteran was not diagnosed with sinusitis during service.

To extent the Veteran relates sinusitis to exposure to Agent Orange, assuming for the sake of the analysis without deciding that the Veteran was exposed to Agent Orange, sinusitis is not a disease for which VA has established a presumption of service connection based on exposure to Agent Orange. 38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  The Veteran has not offered any evidence that sinusitis is actually caused by exposure to Agent Orange. See Combee v. Brown, 34 F.3d 1039, 1042 (1994) (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure). 

The Board notes that the 2009 VA examiner found the Veteran's sinusitis was not incurred in service.  The Board finds that this medical opinion is consistent with the chronology of the Veteran's sinus symptomatology.  Specifically, the earliest reported sinus symptoms noted in the record occurred in 1981, at which time the Veteran reported variously that his sinus problems had been present for four years, five years, or seven to eight years.  The lay statements of record report sinus complaints in the early 1970s, but not to the Veteran's period of active service in the 1960s.  The Veteran specifically denied sinusitis on his September 1969 service separation examination and his September 1978 Army Reserves examination, and examinations of the sinuses on those occasions did not find abnormalities.  Accordingly, the evidence of record fails to suggest a link between the Veteran's currently-diagnosed chronic sinusitis and service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report that he has experienced sinus problems since service.  At the outset, the Board acknowledges that the Veteran is competent to report the onset and continuity of his sinus symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, the Veteran's credibility as a reliable historian is belied by his denial of experiencing sinus problems on his service separation medical history report and his Army Reserves medical history report nine years later, as well as by his statements to VA medical providers in 1981 that described a more recent onset of sinus problems.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Accordingly, the Board concludes that the Veteran's reported continuity of symptomatology is not credible. 

Thus, given the Board's finding that the Veteran's continuity of sinus symptomatology is not credible, coupled with the probative VA medical opinion failing to link his current sinusitis to service, the Board finds that a basis for granting service connection for sinusitis has not been presented.  Accordingly, the Veteran's claim is denied.


Allergic Rhinitis

The Veteran contends that he has allergic rhinitis that began during his period of active duty.  The service treatment records do not contain any complaints or findings related to rhinitis.  On his report of medical history completed by the Veteran in September 1969, just prior to separation from active duty, the Veteran denied chronic or frequent colds, hay fever, and ear, nose or throat trouble.  The service separation examination completed that month did not note any abnormalities of the sinuses, nose, mouth, or throat.

On an Army Reserves report of medical history completed in September 1978, the Veteran again denied sinusitis, hay fever, and chronic or frequent colds.  Examination at that time showed normal nose, sinuses, mouth, and throat.

In August 1981 the Veteran reported having nasal obstruction for the past five years.  He underwent inferior turbinate surgery in September 1981.

Allergic rhinitis was noted in September 1994.  Chronic rhinitis was noted in September 2001.  A February 2003 treatment record noted allergic rhinitis.  

The Veteran submitted lay statements in November 2002 from individuals who had worked with him for many years and who recalled his suffering from upper respiratory symptoms since the early 1970s.

On VA examination in August 2009, the Veteran reported his onset of allergic rhinitis as 1968.  He reported a history of turbinoplasty procedures in the 1970s and 1980s.  The examiner diagnosed allergic rhinitis.  The examiner concluded that the Veteran's allergic rhinitis was less likely as not caused by or a result of his military service, pointing out that the Veteran was not diagnosed with allergic rhinitis during service.

To extent the Veteran relates allergic rhinitis to exposure to Agent Orange, assuming for the sake of the analysis without deciding that the Veteran was exposed to Agent Orange, sinusitis is not a disease for which VA has established a presumption of service connection based on exposure to Agent Orange. 38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  The Veteran has not offered any evidence that sinusitis is actually caused by exposure to Agent Orange. See Combee, supra. (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure). 

The Board notes that the 2009 VA examiner found the Veteran's allergic rhinitis was not incurred in service.  The Board finds that this medical opinion is consistent with the chronology of the Veteran's rhinitis symptomatology.  Specifically, the earliest reported rhinitis symptoms noted in the record occurred in 1981, at which time the Veteran reported a five year history of nasal obstruction.

The lay statements of record report respiratory complaints in the early 1970s, but do not refer to the Veteran's period of active service in the 1960s.  The Veteran specifically denied chronic or frequent colds and nose trouble on his September 1969 service separation examination and his September 1978 Army Reserves examination, and examinations of the nose on those occasions did not find abnormalities.  Accordingly, the evidence of record fails to suggest a link between the Veteran's currently-diagnosed allergic rhinitis and service.  See Maxson v. West, supra.  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report that he has experienced allergic rhinitis since service.  At the outset, the Board acknowledges that the Veteran is competent to report the onset and continuity of his rhinitis symptomatology.  See Layno v. Brown, supra.  However, the Veteran's credibility as a reliable historian is belied by his denial of experiencing chronic or frequent colds or nose trouble on his service separation medical history report and his Army Reserves medical history report nine years later, as well as by his statements to VA medical providers in 1981 that described a more recent onset of nasal problems.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Accordingly, the Board concludes that the Veteran's reported continuity of symptomatology is not credible. 

Thus, given the Board's finding that the Veteran's continuity of allergic rhinitis symptomatology is not credible, coupled with the probative VA medical opinion failing to link his current allergic rhinitis to service, the Board finds that a basis for granting service connection for allergic rhinitis has not been presented.  Accordingly, the Veteran's claim is denied.

Hypertension

For VA purposes, hypertension, or isolated systolic hypertension, must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension as a chronic disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The service treatment records do not contain any findings of hypertension.  Blood pressure was noted as 142/86 on the separation examination in September 1969.  The Veteran denied any history of high blood pressure on the Report of Medical History completed in September 1969.

On the September 1978 Army Reserves examination, blood pressure was noted as 146/82.  The Veteran denied any history of high blood pressure at that time.

The Veteran testified before the undersigned that his hypertension was first noted during service and that he was placed on blood pressure medication during service in approximately 1968.

An August 1981 VA treatment record noted that the Veteran reported having been told his blood pressure was elevated two to three years earlier.  In January 1997, a reading of 140/100 was noted.

A February 2001 private treatment record noted blood pressure as 130/88.  A September 2001 treatment record noted blood pressure as 124/84.  

On VA examination in August 2009, the Veteran reported his onset of hypertension as 1968.  He reported taking antihypertensive medications since 2001 or 2002.  On examination, blood pressure was 160/90.  The examiner diagnosed essential hypertension.  The examiner concluded that the Veteran's hypertension was less likely as not caused by or a result of his military service, pointing out that the Veteran was not diagnosed with hypertension during service.

To extent the Veteran relates hypertension to exposure to Agent Orange, assuming for the sake of the analysis without deciding that the Veteran was exposed to Agent Orange, hypertension is not a disease for which VA has established a presumption of service connection based on exposure to Agent Orange. 38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  The Veteran has not offered any evidence that hypertension is actually caused by exposure to Agent Orange.  See Combee, supra. 

Moreover, as hypertension is not a simple medical condition, any inference, that is, any opinion based on what is not personally observable cannot be competent lay evidence.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on whether hypertension is related to service, including exposure to Agent Orange.  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report to the undersigned and to the 2009 VA examiner that he was diagnosed with hypertension during service.  The Board acknowledges that the Veteran is competent to report the date of such diagnosis.  However, the Veteran's credibility as a reliable historian is belied by his denial of any history of high blood pressure on his service separation medical history report and his Army Reserves medical history report nine years later, as well as by his statements to VA medical providers in 1981 that described a more recent onset of elevated blood pressure.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Accordingly, the Board concludes that the Veteran's reported history of hypertension since service is not credible. 

As for presumptive service connection for hypertension as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, hypertension was first documented in approximately 1981, well beyond the one-year presumptive period after discharge from service in 1969 for presumptive service connection as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309. 

Where, as here, there is a question of a diagnosis which is not capable of lay observation, and the claimed disability is not a simple medical condition, competent medical evidence is required to support the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159. 

Inasmuch as there is no evidence of hypertension in service or until many years thereafter, and no competent medical evidence relating the Veteran's current hypertension to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the claim is denied.  

Right Eye Disabilities

The Veteran contends that he has disabilities of the right eye as a result of an incident during service in Vietnam when he was working on an airplane and another mechanic accidentally kicked a tool that fell and struck the Veteran in the right eye.

The service treatment records do not note any injury or problem with the right eye.  The Veteran denied any history of eye trouble on the Report of Medical History completed in September 1969.  Examination at that time did not note any eye abnormalities.  The Veteran's vision was noted to be 20/20 in both eyes.

On the September 1978 Army Reserves examination, the Veteran again denied any eye trouble.  Examination of the eyes was normal and vision was 20/25 in both eyes.

A February 1997 private treatment record noted that the Veteran was accidentally hit in the right eye by a box the previous Saturday and now had eye pain and redness, blurring of vision, and headaches.  Traumatic cataract of the right eye was noted in August 1997; the examiner noted a history of trauma to the right eye one year earlier.  A June 1998 treatment record also noted traumatic cataract with history of eye trauma one year earlier.  In November 1998 the Veteran was noted to have experienced blurred vision for two to three days after being in a car accident eleven days earlier.  In November 2001 glaucoma was suspected in the right eye.

On a December 2001 VA treatment record, the Veteran reported having an eye problem for 27 years.  He stated that his right eye vision had been getting worse for the past month.  On a January 2002 VA ophthalmology note the Veteran reported a history of eye trauma in Vietnam.  Angle recession glaucoma of the right eye was noted.  On VA Agent Orange progress note in June 2002 the Veteran reported a history of right eye injury in 1969.  

On VA examination in August 2009, the Veteran reported a history of blunt trauma to his right eye in 1968 or 1969.  The examiner diagnosed chronic angle recession glaucoma of the right eye.  With regard to the question of whether the eye injury claimed by the Veteran to have occurred in Vietnam was the cause of the current right eye pathology, the examiner stated that:

While it is well known that angle recession glaucoma may be diagnosed many years after a traumatic event, it would be mere speculation as to the stated trauma (between 1968-1969) being the trauma that caused the Veteran angle recession.  There is a statement in one of the private medical records that states trauma to the eye 1 year ago the record was dated in the late 1990s or early 2000s and prior to the diagnosis of angle recession.  This would tell me there has been more than 1 eye injury and it would be speculative as to which caused the glaucoma.

To extent the Veteran relates a current right eye disability to exposure to Agent Orange, assuming for the sake of the analysis without deciding that the Veteran was exposed to Agent Orange, glaucoma or cataracts is not a disease for which VA has established a presumption of service connection based on exposure to Agent Orange. 38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  The Veteran has not offered any evidence that a right eye disability is actually caused by exposure to Agent Orange. See Combee, supra. (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure). 

The Board notes that the 2009 VA examiner was unable to say whether the Veteran's reported trauma during service caused his current angle recession glaucoma of the right eye since the record documented a right eye trauma after service.

Here, the Board notes that the service medical records show no eye complaints; that the Veteran denied eye trouble in 1969 and 1978; that the record shows no complaints related to the Veteran's right eye until February 1997 at which time he suffered a right eye injury; that traumatic cataract in the right eye was first shown later in 1997; and that the Veteran first reported an inservice eye injury in 2002 just prior to his filing his claim for service connection.

The Veteran's credibility as a reliable historian is belied by his denial of experiencing eye trouble on his service separation medical history report and his Army Reserves medical history report nine years later, as well as by his statements to medical providers in 1997 that described only a recent right eye trauma.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Accordingly, the Board concludes that the Veteran's report of an inservice eye trauma with continuity of symptomatology is not credible. 

Thus, given the Board's finding that the Veteran's report of inservice right eye injury is not credible, coupled with the VA medical opinion failing to link his current right eye disability to service, the Board finds that a basis for granting service connection for right eye disability has not been presented.  Accordingly, the Veteran's claim is denied.


ORDER

Service connection for sinusitis is denied.

Service connection for allergic rhinitis is denied.

Service connection for hypertension is denied.

Service connection for angle recession glaucoma, cataracts, and scarring with decreased vision, right eye, is denied.


REMAND

The Veteran contends that he has a skin disorder that had its onset during service.  The service treatment records note that in August 1967 the Veteran was seen with a rash on his right foot.  In October 1967 he was seen with complaints of rash of the foot and leg for the past year.  In July 1968 he was seen with a rash on the groin and legs.  Athlete's foot was noted and anti fungal cream was provided.  The separation examination in September 1969 did not note any skin abnormalities.

In March 2002 the Veteran was seen with a complaint of rash since Vietnam.  Lichen Simplex was noted on the lower legs.  A VA examination in August 2009 diagnosed Lichen Simplex on the lower extremities.  The VA examiner stated that there was "no documentation available on treatment for skin condition in service."  

As the examiner did not discuss the inservice skin findings noted above, the examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 311 (2007).  On remand, another examination is warranted. 38 C.F.R. § 3.159 (c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination.  After reviewing the claims folder, including the inservice skin findings and history, a VA physician is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability) that any currently diagnosed skin disorder began in service?  In addressing this question, the examiner should discuss whether the Veteran's documented in-service complaints of rash were the early symptoms of any currently diagnosed skin disorder. 

2.  If the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


